          Case 1:11-cr-00290-PLF Document 52 Filed 08/07/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )                Criminal No. 11-0290 (PLF)
DEVON ROBINSON,                     )
                                    )
            Defendant.              )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               Pending before this Court is defendant Devon Robinson’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Unopposed Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) [Dkt. No. 44]. Mr. Robinson has

provided evidence that he suffers from medical conditions which place him at a higher risk for

contracting COVID-19; and he asserts that he is not a danger to the community and that his

release would be consistent with the factors set forth in Section 3553(a). Id. at 8-14. The

government does not oppose this motion. Supplement by the United States to Defendant’s

Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) [Dkt.

No. 47] at 1. Given Mr. Robinson’s underlying medical conditions, the amount of time he has

already served of his sentence, and the fact that the government does not oppose this motion, the

Court will grant this request to reduce Mr. Robinson’s sentence to time served. For the

foregoing reasons, it is hereby

               ORDERED that pursuant to the authority vested in this Court to reduce a

previously imposed term of imprisonment under 18 U.S.C. § 3582(c)(1)(A), defendant’s
          Case 1:11-cr-00290-PLF Document 52 Filed 08/07/20 Page 2 of 2




Unopposed Emergency Motion for Compassionate Release Pursuant to 18 U.S.C.

§ 3582(c)(1)(A) [Dkt. No. 44] is GRANTED; it is

               FURTHER ORDERED that (1) the term of 120 months of imprisonment for

Count One as set forth in the original Judgment imposed on October 9, 2012, is hereby reduced

to a sentence of TIME SERVED; (2) the defendant shall be released as soon as is practicable;

(3) the defendant shall notify the Probation Office of the address where he plans to reside upon

release; and (4) the defendant shall abide by all of the conditions of supervised release set forth

in the original Judgment.

               SO ORDERED.



                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: August 7, 2020




                                                  2
